                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


FEDERAL TRADE COMMISSION,

                      Plaintiff,

v.                                                         Case No: 6:17-cv-2048-Orl-41LRH

HIGHER GOALS MARKETING LLC,
SUNSHINE FREEDOM SERVICES
LLC, BRANDUN L ANDERSON, LEA
A. BROWNELL, MELISSA M. DEESE,
GERALD D. STARR, JR. , TRAVIS L.
TEEL and WAYNE T. NORRIS,

                      Defendants.
                                            /

                                            ORDER

       THIS CAUSE is before the Court on Plaintiff’s Motion for Entry of Default Judgment

Against Defendant Higher Goals Marketing LLC (“Motion,” Doc. 84). United States Magistrate

Judge Leslie R. Hoffman issued a Report and Recommendation (Doc. 88), in which she

recommends that the Court grant the Motion.

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the analysis set forth in the Report and Recommendation. Therefore, it is

ORDERED and ADJUDGED as follows:

          1. Plaintiff’s Motion for Entry of Default Judgment Against Defendant Higher Goals

              Marketing LLC (Doc. 84) is GRANTED.

          2. The Report and Recommendation (Doc. 88) is ADOPTED and CONFIRMED and

              made a part of this Order.




                                           Page 1 of 2
           3. The Proposed Default Judgment and Order for Permanent Injunction and Monetary

              Judgment Against Higher Goals Marketing LLC (Doc. 84-1) is ADOPTED and

              made a part of this Order.

           4. The Clerk is directed to enter judgment in favor of the Federal Trade Commission

              and against Defendant Higher Goals Marketing LLC, jointly and severally with the

              other Defendants, in the amount of $3,149,920.34, less any amounts paid by any

              other Defendants. Thereafter, the Clerk is directed to close this case.

           5. The Court retains jurisdiction over this matter for purposes of construction,

              modification, and enforcement of this Order.

       DONE and ORDERED in Orlando, Florida on November 26, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                           Page 2 of 2
